Citation Nr: 0310417	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the shoulders and back, claimed as arthritis of the 
shoulders, hands, and back.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.

In addition, the RO, in a February 2001 letter to the 
veteran, stated that the veteran's claim for prostatitis 
would be reopened.  The veteran, in a September 2002 
statement, appears to have responded by providing information 
as to his treatment in service, apparently to raise a claim 
to reopen his previously denied claim for service connection 
for a prostate disorder.  However, the record does not 
reflect any further development of this issue, or final 
adjudication on this matter.  Therefore, this issue is 
referred to the RO for appropriate action.


REMAND

The veteran claims entitlement to service connection for 
residuals of an injury to the back and shoulders, claimed as 
arthritis of the shoulders, back, and hands.  A review of the 
record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claim at this time.

A preliminary review of the record indicates that the 
veteran's treating provider, Lawrence Judy, M.D., of the 
Welborn Clinic, in a May 2000 statement, reported a review of 
a prior treatment record indicating that the veteran had 
reported a fall at work approximately 15 years prior to 
treatment in 1981.  Also, a February 2000 letter from Dr. 
Judy indicates that the veteran was first seen in March 1974, 
wherein he complained of arthritis in his hands and legs for 
twenty years.  Despite having received records from the 
Welborn Clinic, it appears that these records are incomplete, 
as treatment records from the time periods referenced by Dr. 
Judy are not associated with the veteran's claims file.  
Similarly, additional private medical records, including 
those associated with his award of Social Security benefits, 
refer to treatment records that are not currently attached to 
the claims file.   Nonetheless, there is no evidence in the 
claims file that the RO attempted to obtain any of these 
additional treatment records on the veteran's behalf.  The 
Board finds that such records are relevant to the veteran's 
claim for service connection and should be associated with 
his claims file.  

Likewise, while the Board acknowledges that some of the 
records from the veteran's award of Social Security 
disability benefits are of record, it appears that these 
records are incomplete.  In this regard, the Board notes that 
the complete, underlying private medical records relied on by 
the Social Security Administration in determining the onset 
of the veteran's disability are not of record.  In 
particular, the veteran reported an examination by Dr. Quader 
Anwarul, on behalf of the Social Security Administration, but 
the examination report is not associated with the veteran's 
claims file.  In addition, the Social Security's notice to 
the veteran of a determination of entitlement to disability 
benefits is not of record.  These records are relevant to the 
veteran's claim, and should be associated with his claims 
file.

Furthermore, the Board notes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of the veteran's back and shoulder disorder, 
including any involvement of his hands.  It is unclear from 
the medical evidence of record whether the veteran's current 
arthritis of the shoulders, back, and hands are related to 
any injury that the veteran may have sustained during 
service.  Therefore, the Board finds that the veteran should 
be afforded a VA examination in order to determine the nature 
and etiology of the veteran's arthritis of the shoulders, 
back, and hands, including whether his arthritis was incurred 
during his service.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c) (VA has an affirmative duty to obtain an examination 
of the claimant at Department health-care facilities if the 
evidence of record does not contain adequate evidence to 
decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his shoulders, 
back, and hands.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment, particularly, 
the veteran's complete clinical record 
from the Welborn Clinic, beginning no 
later 1974.  

For the medical providers for whom there 
are partial records and a previously 
completed and signed authorization form, 
a new request for complete clinical 
records is to be submitted by the RO to 
the medical providers.  

2.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports.

3.  Following the receipt of the 
veteran's medical records, the veteran 
should be afforded an orthopedic VA 
examination to determine the nature, 
severity, and etiology of any current 
residuals of an injury to the back and 
shoulders that the veteran may have, 
including arthritis of his shoulders, 
back, and hands.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including obtaining 
information as to the veteran's medical, 
occupational, and recreational history 
following his service.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner is also requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any of the 
veteran's current arthritis of the 
shoulders, back, and hands, was causally 
or etiologically related to the veteran's 
period of active service, including any 
injury reported by the veteran, taking 
into consideration the veteran's medical, 
occupational, and recreational history.  
In particular, the examiner should opine 
as to whether the veteran's arthritis is 
due to a trauma or a degenerative 
process.  If the arthritis was due to 
trauma, the examiner should opine whether 
his arthritis was due any injury reported 
as occurring during service or whether 
his arthritis was due to any post-service 
occupational activities or injuries 
reported by the veteran or noted in the 
medical evidence.   The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.



The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




